Case 6:19-cv-01975-RBD-EJK Document 29 Filed 08/18/20 Page 1 of 2 PageID 174




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

KYLE POND,

       Plaintiff,

v.                                                       Case No. 6:19-cv-1975-Orl-37EJK

RED LAMBDA, INC.; and BAHRAM
YUSEFZADEH,

      Defendants.
_____________________________________

                                          ORDER

       Plaintiff sued his former employers for breach of contract and failure to pay

minimum wage in violation of the Fair Labor Standards Act (“FLSA”). (See Doc. 1-1,

pp. 5–10.) After the parties dismissed the breach of contract claim (see Docs. 20, 22), they

moved for approval of their FLSA settlement agreement under Lynn’s Food Stores, Inc. v.

United States ex rel. United States Department of Labor, 679 F.2d 1350, 1355 (11th Cir. 1982).

(Doc. 27 (“Motion”); Doc. 27-1 (“Agreement”).) On referral, U.S. Magistrate Judge Embry

J. Kidd recommends granting the Motion, finding the settlement sum is fair and

reasonable. (Doc. 28 (“R&R”).)

       The parties did not object to the R&R, and the time for doing so has now passed.

Absent objections, the Court has examined the R&R only for clear error. See Wiand v. Wells

Fargo Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016);

see also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error,

the R&R is due to be adopted in its entirety.

                                             -1-
Case 6:19-cv-01975-RBD-EJK Document 29 Filed 08/18/20 Page 2 of 2 PageID 175




      Accordingly, it is ORDERED AND ADJUDGED:

      1.    U.S. Magistrate Judge Embry J. Kidd’s Report and Recommendation

            (Doc. 28) is ADOPTED, CONFIRMED, and made a part of this Order.

      2.    The parties’ Joint Motion to Approve the Settlement Agreement and

            Dismiss the FLSA Claim with Prejudice (Doc. 27) is GRANTED.

      3.    The Agreement (Doc. 27-1) is APPROVED.

      4.    Plaintiff’s FLSA claim (Doc. 1-1, p. 9, ¶¶ 27–30) is DISMISSED WITH

            PREJUDICE.

      5.    The Clerk is DIRECTED to close the file.

      DONE AND ORDERED in Chambers in Orlando, Florida, on August 18, 2020.




Copies to:
Counsel of Record
Pro Se Party



                                        -2-
